internal_revenue_service national_office technical_advice_memorandum number release date index uil no case mis no cc ita b4 date taxpayer's name taxpayer's identification no years involved date of conference legend taxpayer year year year year amount dollar_figurea amount dollar_figureb amount dollar_figurec x issue whether certain insurance settlement payments received by taxpayer under third-party commercial general liability cgl policies are monies received due to an involuntary_conversion within the meaning of sec_1033 conclusion insurance settlement payments received by taxpayer under third-party commercial general liability cgl policies are monies received for indemnification with respect to tort liability and are not monies received due to an involuntary_conversion within the meaning of sec_1033 facts taxpayer became liable in part or in whole for the remediation of environmental contamination that occurred at various taxpayer operating sites through the years these sites include properties that were no longer owned or operated by taxpayer by year taxpayer acknowledged that with respect to these liabilities federal state and local environmental laws required taxpayer to assume liability for remediation of its and others environmental contamination these environmental laws included the following the clean water act the comprehensive environmental response compensation and liability act cercla the resource conservation and recovery act rcra and the clean air act in response to these liabilities taxpayer either performed the clean-up activities itself or contributed funds to pay for clean-up activities the remediation costs which totaled hundreds of millions of dollars included costs incurred for excavation drilling construction soil and water treatment and monitoring other remediation costs included those costs incurred by regulatory agencies costs incurred to provide alternate drinking water supplies for affected community residents costs incurred for technical studies and costs for management professional and legal services insurance policies in year taxpayer filed claims with numerous insurance carriers to recover various costs and expenses associated with its environmental liabilities the policies under which the claims were filed were cgl policies which generally cover an insured's liability to third parties for torts committed by the insured taxpayer contends that although it asserted claims under cgl policies and although such policies ordinarily cover liabilities to third parties taxpayer nevertheless did not submit any third-party liability claims taxpayer contends that it solely asserted claims for costs to remediate the contamination of its own property all of taxpayer’s cgl policies that the service reviewed provided for coverage a bodily injury and coverage b property damage to third parties the language included some form of the following the company will pay on behalf of the insured all sums which the insured shall become legally obligated to pay as damages because of a bodily injury or b property damage to which this insurance applies the reviewed policies also addressed exclusions which set out those damages and or events that would not be covered the language included some form of the following this insurance does not apply to property damage to property owned or occupied by or rented to the insured property used by the insured or property in the care custody or control of the insured or as to which the insured is for any purpose exercising physical control about half of the policies at issue contained an exclusion for taxpayer-owned property following a review of the insurance policies the service found that none of the policies provided coverage for property damage to taxpayer’s properties or state that the taxpayer did not file any claims under its first party insurance policies eg fire and casualty insurance intended to protect an insured in case of certain occurrences because those policies as taxpayer noted did not cover land and the damage to land insurer would pay taxpayer to repair property damage to taxpayer’s properties taxpayer disputes the service’s finding that the insurance policies in question do not provide coverage for property damage to taxpayer’s properties or state that the insurer would not pay taxpayer to repair property damage to taxpayer’s properties taxpayer claims that while such policies may not expressly provide such coverage taxpayer nevertheless did in fact assert and settle claims against its insurers for property damage to taxpayer’s property settlement claims report taxpayer prepared and provided an environmental claims settlement report settlement claims report to each of its insurance carriers taxpayer submitted the settlement claims report to each insurer based upon its determination as to which policies would apply to its claims the settlement claims report presented the estimate of historic and future recoverable costs necessary to remedy in compliance with applicable regulations environmental conditions at selected north american sites owned and or operated by taxpayer and its current or predecessor entities in spite of taxpayer’s agreement that its cgl policies failed to provide express coverage for property damage to its properties taxpayer maintains that in its negotiations with the insurance_companies it asserted and settled claims against its insurers for property damage to its properties filed claims for costs to remediate the contamination of its own properties and submitted no third-party liability claims taxpayer asserts that consistent with its theory of recovery recoverable costs claimed by taxpayer did not include existing and potential private party damage claims or suits natural resource damage claims or asbestos products liability and other non- environmental exposure taxpayer’s settlement claims report and associated negotiation documents included in part taxpayer’s estimates of what costs would need to be expended in order to perform remedial activities on its properties taxpayer has represented that the settlement claims report is not necessarily the actual remedial plans for the affected sites nor are the projected costs the actual costs for remediation at those sites rather taxpayer contends that the settlement claims report represents a conceptual method and cost for the remediation in preparing its settlement claims report taxpayer defined which costs would be potentially recoverable under its insurance programs expenditures were considered recoverable under taxpayer’s insurance programs if with respect to such costs taxpayer has or will likely incur such costs in connection with environmental conditions that cause d actual damage to or pose a substantial threat to third parties offsite properties and or groundwater and taxpayer will likely be compelled to incur such costs for investigation defense and or remediation of the environmental conditions pursuant to and or consistent with an order or regulation from the u s epa or applicable state local or other regulatory environmental authority or in response to a claim or lawsuit from a third party underscoring its potential liability to others in its settlement claims report taxpayer stated that the section addresses only a fraction of the several thousand production sites where taxpayer has or may have potential liability the settlement claims report also contained the following information on each site background dates of operation investigations and clean-up performed to date basis for any future remedial actions and clean-up requirements contaminants at site volume of affected media and clean-up approach and cost and information sources settlement agreements were reached with various insurance_companies beginning in year the settlement amounts accepted by taxpayer were less than x of the amount of claims made by taxpayer to its insurers in the settlement documents executed by taxpayer and the insurers the insurers denied any liability for the submitted claims most of the settlement agreements included the following provisions the amount and time of payment of the settlement amount to taxpayer a release by taxpayer of the insurance_company for any unless excepted and all liability arising out of obligations to indemnify or defend taxpayer in connection with environmental claims under the tendered policies and a statement that the agreement payments and releases represented a compromise of a disputed claim and should not be construed as an admission for any purposes on the part of the insured or insurer other than necessary to enforce the terms of the agreement the insurance_companies consistently denied any responsibility for coverage of remediation liabilities for taxable years year year and year taxpayer reported receipts of insurance settlement proceeds amounting to amount dollar_figurea amount dollar_figureb and amount dollar_figurec respectively taxpayer claims that while some of the proceeds it received from its insurers were attributable to damage at sites never owned by taxpayer such amounts were treated as ordinary_income by taxpayer and thus are not at issue in this case the documents submitted with this case including the settlement documents executed by taxpayer and its insurers however make no allocation of the proceeds between taxpayer owned and non-owned sites taxpayer admits that a portion of the amount dollar_figurea amount dollar_figureb and amount dollar_figurec amounts is attributable to sites owned by the taxpayer at some point but not owned by taxpayer in the years at issue unlike the amounts attributable to sites never owned by taxpayer the amounts attributable to the formerly owned sites were treated by taxpayer as consideration for damages to taxpayer-owned property taxpayer treated a portion of the amount dollar_figurea amount dollar_figureb and amount dollar_figurec payments as amounts received due to an involuntary_conversion within the meaning of sec_1033 the settlements reached between taxpayer and the insurance_companies for taxable years year year and year were submitted for review during audit for purposes of determining whether the insurance proceeds received by taxpayer were intended to compensate taxpayer for damage to its property we are referring to the damage to taxpayer’s property as an involuntary_conversion within the meaning of sec_1033 we express no opinion however as to whether this damage constitutes an involuntary_conversion of property within the meaning of sec_1033 or whether any other requirements under the statute have been met law and analysis sec_1033 of the code provides in general that if property as a result of its destruction in whole or in part theft seizure or requisition or condemnation or threat or imminence thereof is compulsorily or involuntarily converted into money and if the taxpayer during the time specified in sec_1033 purchases property similar_or_related_in_service_or_use to the property so converted at the election of the taxpayer the gain shall be recognized only to the extent the amount_realized on such conversion exceeds the cost of such other_property the underlying purpose of sec_1033 is to allow a taxpayer to postpone recognition of gain arising from a realization event outside of the taxpayer’s control if the taxpayer maintains a continuity of investment in substantially_similar property however sec_1033 does not afford nonrecognition of all gains rather only gains from the conversion of property are entitled to nonrecognition treatment under sec_1033 thus in the present case the insurance proceeds received by taxpayer are subject_to nonrecognition under sec_1033 only if the proceeds represent compensation_for the involuntary_conversion of the taxpayer’s property allen v commissioner tcmemo_1998_406 76_tcm_852 the service and the courts use the origin of the claim doctrine to determine whether insurance proceeds represent compensation_for a taxpayer’s involuntary_conversion of property allen v commissioner tcmemo_1998_406 citing 105_tc_396 aff’d 121_f3d_393 8th cir in determining the nature of the claim and thus the taxability of the proceeds the most important factor to consider is the intent of the payor considering all the facts and circumstances allen citing 349_f2d_610 10th cir aff’g t c memo the essential question in such a case is what is the basic reason for the payment 290_f2d_283 2d cir or phrased differently what was the intent of the payor as to the purpose in making the payment knuckles supra as the allen court stated one looks to the language of the settlement agreement and considers the intent of the payor and all of the facts and circumstances although the belief of the payee is relevant to the inquiry the character of the settlement payment hinges ultimately on the dominant reason of the payor in making that payment jacobs v commissioner t c memo the determination of the nature of a claim is factual courts first look to the written terms of the settlement agreement to determine the origin and allocation of settlement proceeds see 88_tc_834 aff’d without published opinion 845_f2d_1013 3d cir the origin of the claim may be determined by such agreement when it is entered into in an adversarial context at arm's length and in good_faith in the present case we explored numerous documents in deciding whether to accept taxpayer’s assertion that the intent of the insurance_companies in making its payments to taxpayer was to compensate taxpayer for the involuntary_conversion of taxpayer’s property those documents included the insurance policies the settlement documents and negotiation documents executed by taxpayer and its insurers and the settlement claims report submitted by taxpayer to its insurers terms of cgl third-party insurance policies the insurance proceeds at issue were received by taxpayer in connection with cgl policies cgl policies provide indemnification for the insured against third-party lawsuits concerning certain kinds of damage sustained by the third party a cgl insurance policy’s grant of coverage section defines the scope of the third-party policy it delineates the nature of the protection afforded and the circumstances under which payments will be made cgl insurance is referred to as third-party liability insurance because unlike other insurance which is bought to protect the insured’s life health or property liability insurance is purchased to protect the insured or policyholder against certain kinds of claims made by a third party st joe minerals corp v zurich insurance co cal app 4th first-party insurance policies cover an insured party for loss or injury to the insured’s own property first-party coverage for damage to the insured’s own property is not the same as third-party liability insurance which provides coverage for liabilities arising out of injuries to others garvey v state farm fire casulaty co p 2d cal shell oil v winterthur swiss insurance co et al cal app 4th citing garvey v state farm fire casualty co the primary coverage provided by a cgl policy is coverage for damage to a third party for which the insured is liable all of the cgl policies reviewed by the service in connection with this case contained language such as the following we will pay those sums that the insured becomes legally obligated to pay as damages because of bodily injury or property damage to which this insurance applies taxpayer acknowledges that its cgl insurance policies carried no express provision providing coverage for property damage to taxpayer’s own property along with the language in the grant of coverage section indicating that the policies covered damages to third parties approximately half of the reviewed policies provided explicit exclusions concerning taxpayer’s own property the typical owned property exclusion in the policies at issue provides as follows this policy shall not apply to injury or destruction of property owned by the named assured the language in the insurance policies thus suggests that the proceeds paid_by the insurance_companies did not represent compensation_for the involuntary_conversion of taxpayer’s property because such damage to taxpayer’s property was not covered under the terms of the policies rather the language of the policies suggests that the insurance proceeds taxpayer received under the terms of the cgl policies were to compensate taxpayer for its liabilities to third parties see 107_tc_30 in particular the legally obligated to pay as damages language as well as the owned-property exclusions in the policies are inconsistent with taxpayer’s position that the insurance proceeds were intended to compensate taxpayer for property damage to taxpayer’s own property in determining whether insurance proceeds paid_by insurance carriers should be considered money received due to an involuntary_conversion courts have scrutinized the insurance policies under which the payments were made where it has been determined that insurance proceeds represented money from the conversion of the taxpayer’s property the insurance policies specifically provided coverage for property damage to the taxpayer’s property see 80_f2d_436 6th cir cert_denied 298_us_659 marcal pulp paper inc v commissioner 30_tc_1345 aff’d 268_f2d_739 cert_denied 361_us_924 masillon- cleveland-akron sign co v commissioner 15_tc_79 277_f2d_625 6th cir 409_f2d_1363 in maryland the taxpayer argued that a certain portion of money it received represented money from an involuntary_conversion the court held that it did not because w hatever the conceptual appeal of such an approach to the problem as an original proposition the argument is foreclosed by the express language of the policy 409_f2d_1363 taxpayer’s policies provided for coverage only for sums payable when the insured becomes legally obligated to pay damages to a third party because of ‘bodily injury’ or ‘property damage’ to third parties nothing in the language of the policies suggests that the insurance proceeds taxpayer received represent compensation_for the involuntary_conversion of taxpayer’s property settlement claims report in spite of taxpayer’s acknowledgment that its cgl insurance policies carried no express provision providing coverage for property damage to taxpayer’s own property taxpayer maintains that it asserted claims against its insurers for such property damage by filing claims for costs to remediate the contamination of taxpayer-owned properties taxpayer further claims that it submitted no third-party liability claims thus taxpayer argues that because the insurers paid amounts for such claims the origin of the proceeds is taxpayer’s property damage and such proceeds are monies received due to an involuntary_conversion within the meaning of sec_1033 in preparing its settlement claims report taxpayer defined which costs would be potentially recoverable under its insurance programs and included in its report to insurers estimates of costs that would need to be expended in order to perform remedial activities on its properties in addition to these remediation cost estimates taxpayer included information regarding expenses unrelated to the damage to taxpayer’s property including existing third-party damages damages to property formerly owned by taxpayer investigation costs and pending lawsuits we do not agree that the proceeds paid_by the insurer to taxpayer were in consideration for taxpayer’s property damage taxpayer admits that a portion of the insurance proceeds it received was attributable to third-party sites never owned by taxpayer in addition the costs relating to taxpayer’s recoverable costs actual damage to or a substantial threat to third parties offsite properties and or groundwater are unrelated to damage to taxpayer’s property while an insured may incur costs for remedial actions taken on its property such costs are for the purpose of preventing the continuation of or imminent damage to third-party property without such third-party liability the insured could not file a claim under its cgl policies for remediation costs thus while the settlement claims report included cost estimates for proposed remedial actions taken on taxpayer’s property the purpose of including such cost estimates was to demonstrate the potential costs of complying with the environmental statutes that established taxpayer’s tort liability the amount actually collected by taxpayer from its insurers was less than x of the amount claimed regardless of which costs were included in its claims to its insurers it is apparent from the amount collected by taxpayer that the insurance_companies did not believe they were liable for costs to remediate environmental damage to taxpayer’s property in its settlement claims report taxpayer prepared and submitted a document summarizing its claims by including the following statement taxpayer has abided by a strict definition of remediation costs the settlement claims report includes only costs that relate to environmental conditions that have caused damage or pose substantial threat to third parties and compel investigation and remediation with respect to third-party property damage courts have consistently held that when a property owner has brought suit against the insured as a result of pollution property damage has occurred to the third party’s property2 the costs of measures taken on the insured’s property to prevent continuing or imminent third-party damage qualify as costs covered under cgl coverage such costs are considered costs incurred to address the damage to the third-party property not to address damage to the insured’s property neither the insurance policies nor taxpayer’s settlement claims report provided that the amounts paid to taxpayer covered taxpayer’s property damage settlement agreement the most important factor to consider in determining the taxability of settlement proceeds is the intent of the payor of such proceeds documents actually prepared by the insurers or at least signed by the insurers would likely provide the most accurate assessment of the insurers’ motivation the settlement agreements executed by the insurers at issue do not identify the insurance proceeds as coming from a particular policy or relative to a particular site and 653_fsupp_152 w d mo applying missouri law lansco inc v state dept of envtl protection n j super a 2d ch div aff'd n j super a 2d app div cert_denied n j a 2d c d spangler constr co v industrial crankshaft eng'g co n c s e 2d united pac ins co v van's westlake union inc wash app p 2d wagner v milwaukee mut ins co wis 2d n w 2d do not specify the express purpose of the payment in the settlement documents virtually all of the insurers deny responsibility under the policies for the claims submitted by taxpayer all of the settlement agreements contain releases of the insurance_companies for all past present and future liabilities relating to the environmental contamination the releases in substance state as follows taxpayer agrees to release insured from all past present and future liability for claims actions rights liabilities and demands for punitive or other legal statutory or equitable relief under the policies regarding or arising out of any claims for remediation bodily injury property damage or natural resource damage including pending and future litigation due to the environmental contamination at taxpayer sites in addition all of the settlement agreements include an indemnification clause requiring taxpayer to indemnify the insurer up to the amount of the settlement payment in the event an environmental claim is made against the insurer by a private or governmental party we believe it is reasonable to infer from the language in the release especially based on the lack of reference to damage to taxpayer property the indemnification provisions and the fact that the settlement amounts were a mere fraction of the claim submitted that the insurance companies’ settlement payments were to compensate taxpayer for third-party damage claims nothing in the settlement documents remotely suggests that the payments by the insurers to the taxpayer represents amounts paid for the involuntary_conversion of taxpayer’s property in addition to the settlement agreements we also reviewed negotiation documents consisting of correspondence between taxpayer and its insurers relating to the claims that had been submitted by taxpayer we note that there are numerous references in the negotiation documents to lawsuits wherein large numbers of property owners are seeking damages arising from taxpayer’s contamination including property damages and personal injury damages the references state that these and other similar lawsuits will expose taxpayer to substantial future liability as evidenced in the negotiation documents the insurance_companies in deciding whether any amounts should be paid to taxpayer were concerned with whether a potential third-party claim action and or suit existed thus a far more logical reason than that offered by taxpayer for the payments from the insurer to taxpayer -- one more in keeping with the nature of taxpayer’s cgl policies -- would be to compensate taxpayer for its expenses in defending these lawsuits as well as any personal injury or property damages required to be paid_by taxpayer to third parties as a result of these lawsuits e r hitchcock and graphic press the taxpayer correctly points out that sec_1033 is a relief provision the purpose of which is to aid the taxpayer where he in good_faith quickly transforms everything he received into property 'similar or related in use 259_f2d_689 9th cir as such sec_1033 requires a broad construction to effectuate its purpose in illustrating sec_1033's broad construction the taxpayer pointed to the cases of 514_f2d_484 2nd cir and 523_f2d_585 9th cir taxpayer argues that similar treatment should be accorded the facts of the present case in e r hitchcock the taxpayer following an involuntary_conversion of its property was awarded dollar_figure dollar_figure of which was compensation_for its building and land and dollar_figure of which was compensation_for the relocation of its machinery and equipment the taxpayer treated the entire condemnation_award of dollar_figure including the dollar_figure reimbursement of its moving_expenses as qualifying for deferred recognition of gain under sec_1033 the second circuit agreed with the taxpayer's treatment of the condemnation_award including the portion attributable to moving_expenses noting that e conomically and substantively citations omitted this money received for moving expense was part of the 'amount realized' on the conversion but for the conversion it would not have been realized it was not just an integral part of the state award it was to compensate the taxpayer for the property taken f 2d pincite in graphic press the california department of public works notified the taxpayer that the state of california intended to condemn the taxpayer's property for the purpose of widening the san bernardino freeway the state condemned the taxpayer's land and building because the building included extensive machinery and equipment fixtures the condemnation order required the state to pay the taxpayer an amount equal to the fair_market_value of the fixtures unless the state could negotiate some relief from that obligation negotiations produced a settlement under which the taxpayer agreed to remove the fixtures and move them to the taxpayer’s new location correspondingly the state agreed to compensate the taxpayer for the expense of moving the fixtures the commissioner argued that the portion of the condemnation_award allocable to moving_expenses was not a payment for the property taken the court disagreed with the commissioner and held as follows we believe compensation in excess of land and building payments in this case qualifies for sec_1033 treatment from the taxpayer's viewpoint he is being compensated for a loss due to the condemnation of his property whatever payment the taxpayer receives is attributable to the involuntary_conversion where as here a payment is made for relocation costs in addition to land and building costs as long as the condemnee reinvests the total award into other_property similar_or_related_in_service_or_use within the statutory period both the language and spirit of the statute have been met f 2d pincite we are not persuaded that the result in these cases compels similar treatment of the insurance proceeds at issue in the present case first the second circuit in e r hitchcock used a but-for standard in determining the applicability of sec_1033 a standard the ninth circuit in graphic press refused to adopt we are not inclined to follow a but for test in all circumstances because a but for test might allow deferment of an award for lost profits which should be currently taxed irrespective of reinvestment graphic press f 2d pincite further in graphic press the condemning authority had an obligation to pay the taxpayer an amount equal to the fair_market_value of its machinery and equipment such payment clearly would have been subject_to the non-recognition provisions of sec_1033 because moving the machinery and equipment was more cost- effective it was at the condemning authority's expense relocated to the taxpayer's new place of business the payment to the taxpayer for its moving_expenses therefore was a substitute for the payment that would have been made for the equipment's involuntary_conversion and thus should be treated in the same manner as any payment for such conversion no similar facts exist in the present case while the taxpayer cites e r hitchcock and graphic press in support of its case we believe 317_us_399 and 74_tc_1566 which deal with payments of interest in connection with an involuntary_conversion are more analogous to the present facts in kieselbach property owned by a taxpayer was condemned by the city of new york new york law provided that if full payment for the property was not made on the date of entry of the condemnation order the amount_paid to the property owner must include interest on the value of the property from the date of the taking until the date of payment the taxpayer argued that the interest portion of the award was a part of the compensation_for the condemned property and thus should be accorded capital_gain rather than ordinary_income treatment the supreme court disagreed with the taxpayer stating that the interest was paid because of the city’s failure to put the award in the taxpayer's hands on the day the property was taken thus the court held that the amount was ordinary_income interest not a capital_gain 74_tc_1566 also addressed the treatment of interest but specifically in the context of the manner in which sec_1033 applies to the receipt of interest in tiefenbrunn the tax_court considered whether interest awarded a taxpayer pursuant to a judgment determining the amount of just compensation_for the condemnation of the taxpayer's property must be included in income or whether it is part of the gain on the involuntary_conversion of the property entitled to nonrecognition under sec_1033 the taxpayer argued that the interest on the value of the condemned property from the date of the taking until the date of payment is an essential element of the required just compensation_for property taken by eminent_domain thus because the interest was a part of the just compensation_for the converted property and would not have been received but for the involuntary_conversion of the taxpayer's property it was part of the gain on the conversion eligible for nonrecognition under sec_1033 in disagreeing with the taxpayer’s position the court stated as follows the principal difficulty with petitioners' arguments is the language of sec_1033 sec_1033 provides nonrecognition treatment only for ‘gain’ from the involuntary_conversion of ‘property into money ’ the statute does not afford nonrecognition of all gains -- instead it provides nonrecognition treatment only for gains from the conversion of property see kieselbach v commissioner u s pincite to be sure the taxpayer would not have realized the interest_income involved herein but for the condemnation of its property but it would have received no interest_income at all if full payment for the property had been made on the date of the condemnation the delay in payment not the condemnation was the reason the taxpayer received the interest t c pincite3 we believe kieselbach and tiefenbrunn are analogous to the present case here taxpayer would not have received insurance proceeds had its property not been converted however no insurance proceeds would have been forthcoming if there had been no damage or injury or threat of damage or injury to third parties had the taxpayer’s properties been in a completely isolated area where the environmental damage to its property had no potential of causing injury to third parties or damage to third-party property no insurance proceeds would have been paid thus in the present case the third-party damages not the damage to the taxpayer’s property was the reason the taxpayer received the insurance payments as stated in kieselbach and tiefenbrunn if the reason the taxpayer received the payment was other than the involuntary_conversion the amount is not part of the gain on the conversion see also revrul_73_477 1973_2_cb_302 which holds that if an insurance_contract insures against lost profits and fixed charges the proceeds are ordinary_income and nonrecognition treatment under sec_1033 is not available notwithstanding that the amounts are payable in connection with an involuntary_conversion conclusion taxpayer’s cgl insurance policies carried no express provisions providing coverage for damage to taxpayer’s own property the estimated costs to remediate insured’s property in its claims report do not represent claims for coverage of property damage to taxpayer’s property a review of the settlement agreements between the insurance_companies and taxpayer demonstrates that the intent of the parties was to indemnify taxpayer against any claims with respect to any damage that taxpayer caused or potentially would cause to third parties thus the insurance settlement payments received by taxpayer under its third-party cgl policies are monies received for indemnification with respect to tort liability and are not monies received due to an involuntary_conversion within the meaning of sec_1033 caveat s a copy of this technical_advice_memorandum is to be given to the taxpayer s sec_6110 of the code provides that it may not be used or cited as precedent
